FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Response filed December 17, 2020.  Claims 11-16 have been amended and remain under consideration.  Claims 17-26 remain withdrawn (and it is noted that these claims should be properly identified as “Withdrawn” in future amendments; see 37 CFR 1.121 (c)).  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the 
prior rejections for indefiniteness under 35 USC 112(b), in view of the amendment of the claims to remove references to Tables, as well as the language “specifically recognize(s)” (although it is noted that the amended claims are indefinite for the reasons given below).  Claims 11-16 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Group I (new claims 11-16) in the reply filed on August 3, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 17-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2020.
Applicant’s election of the species of a fusion between KANK2 and ALK in the reply filed on August 3, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-16 remain under consideration as directed to the elected species of a KANK2/ALK fusion probe (as well as combinations including additional probes, as indicated in the prior Office action).  
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-16 are indefinite over the recitation in independent claim 11 of the language “comprising a sample nucleic acid and a set of DNA primers, that specifically hybridize to a target nucleic acid to flank a gene fusion”.  It is unclear from the wording of this phrase whether the language “that specifically hybridize to a target nucleic acid to flank a gene fusion” is referring back only to the “set of DNA primers”, or whether this language modifies both the primer set and the “sample nucleic acid”.  As the claim 
Claims 11-16 are indefinite over the recitation in independent claim 11 of the language “wherein each primer is about ten to about 40 nucleotides long and designed to contain at least one uridine nucleotide near the terminus the primer”.  This language is indefinite for several reasons.  First, the language “about ten to about 40” is imprecise, not making clear what degree of variability is encompassed by the term “about”; further, the specification does not define this term or otherwise provide an explanation that might clarify how much the primers of the claims may differ from 10-40 nucleotides in length (nor does the prior art provide such a definition/explanation).  
This language is not sufficiently clear and definite to ensure that the one of skill in the art is apprised of the boundaries of the claims; one practitioner might interpret this language as encompassing only primers 9-41 nucleotides in length, while others might interpret it as 8-42 nucleotides, or 7-43 nucleotides, etc.; further clarification is therefore required.  Second, the language “designed to contain at least one uridine” does not make clear whether there is an actual requirement for a structure that includes “at least one uridine”, or whether the claims simply require a primer whose design permits inclusion of a uridine.  Additionally, as the primers are specified in the claims as being “DNA primers”, it is also unclear how the inclusion of uridine could be considered a proper further limitation (as the addition of a uridine would render the claimed primers something other than “DNA” primers). Further clarification of the manner in which “designed to contain at least one uridine nucleotide” might further limit the claimed products is therefore required.  Additionally, the recitation “near the terminus of the 
	Claim 15 is indefinite as it is unclear how the claim further limits claim 11, from which it depends.  It is noted that the claims are under consideration as directed to the elected species of SEQ ID NO: 272, with respect to which certain structural and functional requirements are now set forth in the independent claim.  It is not clear how a requirement for a primers that specifically hybridize to a nucleic acid comprising a “break point” from SEQ ID NO: 272 differs from the existing requirement for specific hybridization “to flak a gene fusion” and “specifically amplify a fusion between the KANK2 gene and the ALK gene comprising SEQ ID NO: 272”; further clarification is therefore required.  
Claim Rejections - 35 USC § 112(d)/fourth paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject (It is noted that for purposes of further examination, claims 13-14 have been interpreted as requiring at least the primers targeting elected SEQ ID NO: 272; this component is necessary in order for the claims to be considered as remaining directed to the elected invention).
Claim Rejections - 35 USC § 102
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claim(s) 11-16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al (WO9947706A1 {Sept. 1999]; previously cited).
Reeve et al teach compositions, including arrays, comprising all possible “N mer” oligonucleotides or subsets thereof “where N is preferably from 5 to 10, particularly 8 or 9” (see entire reference, particularly pages 4-5; quotation from page 5, lines 10-11).  Reeve et al teach that their N mers may be DNA, RNA, PNA or “mimetics or mixtures thereof” (see page 5, lines 12-13), and state that the molecules may be in solution (page 4) or "immobilised at a spaced location on a surface of a support” (page 5).  
With particular regard to independent claim 11 as amended, the combinations of all possible 8mers/9mers/10mers taught by Reeve et al comprise many pairs of oligonucleotides that inherently constitute sets of DNA primers that are embraced by the claims.  As all possible 8mers/9mers/10mers are present in the compositions of Reeve et al, the claims encompass all possible sets of primers wherein each primer “is about ten” nucleotides in length; one of ordinary skill in the art would recognize that many combinations of such oligonucleotides present in the compositions of Reeve et al will function to specifically amplify the gene fusion of claim 11 under appropriate conditions.  It is noted that the primer sets of the claims are not required to be used in any particular manner, as the claims are directed to products; rather, the primers must be able to function in the manner specified in the claim.  It is also noted that the language “designed to contain at least one uridine near the terminus of the primer” is indefinite, and does not clearly impart a requirement to include a uridine in any primer (and further, the oligomers of Reeve et al are designed in such a manner that they could be altered to include a uridine; this is sufficient to meet the present requirements of the claims).
With further regard to other components of the claimed composition – a sample nucleic, a recombinant thermostable polymerase, and dNTPs – Reeve et al teach the use together, and compositions including, these additional components; see, e.g., the disclosure of preferred embodiments employing PCR amplification of target at pages 3-
With further regard to dependent claims 12 and 15-16, it is reiterated that the compositions of Reeve et al include numerous sets of primers targeting elected SEQ ID NO: 272, and capable of specifically amplifying the fusion location, or a break point, therein.  (It is further noted that Reeve et al also inherently teach compositions including sets of primers that could be employed to amplify any of a variety of other target sequences, although SEQ ID NO: 272 is under consideration herein).  
With further regard to claims 13-14, Reeve et al teach kits including the materials for use in their methods, and thus anticipate the claims (see claim 11 of Reeve et al).
With regard to the prior rejection of claims under 35 USC 102(a)(1) as being anticipated by Reeve et al, the Reply of December 17, 2020 traverses the rejection on the grounds that the amendments to the claims are sufficient to overcome the rejection (Reply page 5, section IV).  This argument is not persuasive, as the amended claims continue to be anticipated by Reeve et al, and thus remain rejected, for the reasons given above.
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 11-16 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. 
The claim(s) recite(s) a “sample nucleic acid” and a “set of DNA primers” that are naturally occurring nucleic acids and/or fragments thereof; such nucleic acids and 
Regarding claims 13-14, which require a kit that comprises “components of” the composition of claim 11 – such that the claims encompass any components of the claim 11 composition present in a kit form - the requirement for a kit embraces any type of generic container/packaging.  This does not add a meaningful limitation as it is merely a nominal or token extra-solution component, and is nothing more than an attempt to 
Accordingly, none of claims 11-16 is directed to patent eligible subject matter. 
With regard to the prior rejection of claims under 35 USC 101, the Reply of December 17, 2020 traverses the rejection on the grounds that the amendments to the claims have overcome the rejection (Reply page 5, section III).  This argument is not persuasive, as the amended claims continue to be directed to patent ineligible subject matter, and thus remain rejected, for the reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.